Pezman, J. Claimant seeks to recover, in three Counts, for services rendered at the request of The Department of Children and Family Services. Count I is for services rendered to one Frederick Oberlander, age nine (9), in the sum of $137.75. Count II is for services rendered to one Susan A. Oberlander, age seven (7), in the sum of $139.10; and, Count III is for services rendered to one William H. Jackson, age sixteen (16), in the sum of $212.90. On September 16, 1968, a stipulation was made and entered into by and between claimant and respondent, wherein it was agreed that a report of the Department of Children and Family Services, dated August 28, 1968, attached to the stipulation as exhibit A by reference, and made a part of the record, be admitted into evidence without objection by either party. Exhibit A clearly and concisely states that all three of the statements on the part of claimant, shown in Counts I, II and III are correct, and claimant was entitled to payment. The same exhibit A also states that the appropriation for each of these statements had lapsed. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. American Oil Company, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 492; The Pittsburgh and Midway Coal Mining Company, a Corporation, vs. State of Illinois, 24 C.C.R. 510. Claimant, St. John’s Hospital of the Hospital Sisters of The Third Order of St. Francis, an Illinois Corporation, is awarded the sum of 489.75.